Citation Nr: 0002009	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.  This appeal arises from an April 1995 rating 
decision of the Buffalo, New York regional office (RO) which 
determined that new and material had been submitted to reopen 
the claim of service connection for the residuals of 
frostbite.  However, it was further decided that service 
connection was not warranted for the claimed disability.  The 
veteran appealed this decision.  After initially reopening 
the veteran's claim of service connection, this matter was 
Remanded by the Board of Veterans' Appeals (Board) in April 
1998 for the purpose of obtaining additional medical 
evidence, and it has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran has been presently diagnosed as having vasal-
spastic disorder.

2.  There is no competent medical evidence linking the 
veteran's vasal spastic disorder with any incident, disease, 
or exposure that occurred during his active military service.

3.  The veteran's claim for service connection for the 
residuals of frostbite is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of frostbite is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are unavailable, 
presumably having been destroyed in a fire during the early 
1970's at the National Personnel Records Center (NPRC).  A 
U.S. Army Report of Separation indicated that the veteran had 
been a rifleman and awarded the Combat Infantryman's Badge.

As part of a claim of service connection for the residuals of 
frostbite, the veteran was afforded VA general medical and 
orthopedic examinations in December 1977.  He stated he 
suffered frozen hands and feet in combat.  He complained of 
numbness and aching of the hands and feet during cold 
weather.  He also gave an inservice history of treatment for 
a hammertoe of the right foot.  The report of the general 
medical examination indicated that the veteran's skin was 
within normal limits.  There was no peripheral edema.  His 
peripheral pulses were good.  There were no conclusions made 
with regard to any type of cold weather injury.

The orthopedic examination revealed that the veteran's hands 
showed good color.  Capillary circulation was good.  The 
radial pulses were good.  Finger and wrist functions were 
full on both sides.  His grip was good, and there was no 
evidence of atrophy or neurological changes.  The veteran 
walked well with no limp.  He had some deformity of the 
second toe of the right foot.  There was also a moderate 
hammertoe deformity on the left.  His long arches were fairly 
preserved.  The toes were flexible.  He had good posterior 
tibial pulses on each side.  The dorsalis pedis pulse was 
good on the right but weak on the left.  The color of the 
feet was good and there was no unusual skin change otherwise.  
X-rays showed the proximal interphalangeal articulation of 
the right second toe had been fused.  The left side of the 
distal phalanx of the second toe of the left foot showed a 
pronounced hammertoe deformity.  The impression was "history 
of frozen feet as described," hammertoe operation on the 
right second toe, and a moderate hammertoe on the left foot.

Service connection for frozen feet was denied by the RO in 
July 1978.  The RO determined there was no evidence 
establishing that the veteran suffered from the residuals of 
frozen feet and/or hands.

The veteran filed a request to reopen his claim of service 
connection for the residuals of frostbite in October 1990.  
In support thereof, he submitted a report from the Surgeon 
General's Office (SGO) that indicated the veteran had been 
hospitalized in January 1945 due to a cold injury of the 
feet.  He was hospitalized for 45 days.  

Responding to the RO's request for additional information 
pertaining to his claim, the veteran reported being assigned 
to the 83rd Infantry Regiment, 331st Regiment, 3rd Battalion, 
Company K at the time he was treated for frostbite.  He 
stated he had not sought post-service care for the residuals 
of this frostbite because he had been unable to afford the 
medical expense.  He said he self-treated his foot problem by 
wearing warm dry socks and taking aspirin.  The veteran also 
submitted a copy of a postcard from the Casualty Branch of 
the War Department.  The postcard informed his uncle that he 
had been released from the hospital in March 1945.  The 
document contained no indication as to the status of the 
veteran's feet or lower extremities at the time he was 
discharged.

By a rating action dated in February 1991, service connection 
for the residuals of frostbite of the feet was denied.  The 
RO determined there was no evidence that the veteran 
currently suffered from the residuals of exposure to the 
cold.  The veteran failed to file a substantive appeal with 
regard to this decision.

In October 1993, the veteran filed another request to reopen 
the claim of service connection for the residuals of 
frostbite.  He asserted service connection was warranted 
pursuant to 38 U.S.C.A. § 1154.  He presented copies of 
letters he had mailed his family during his active service.  
Those letters contained references to his hospitalization.

In a letter dated in July 1994, R.J. Reese, D.O., reported 
seeing the veteran for complaints of fatigue, aching, and 
burning in his feet and hands.  The veteran asserted that his 
hands and feet would occasionally become very red.  He 
claimed that these symptoms had been present ever since his 
cold weather injury during World War II.  The veteran was 
noted to have a medical history of anxiety disorder, low 
blood pressure, and tobacco use of 100 pack years.  His 
medical history was negative for peripheral vascular disease, 
diabetes mellitus, and hypercholesterolemia.  Following a 
physical examination, the impression was "likely" vasal-
spastic disorder, related either to the veteran's history of 
frostbite or possibly to Buerger's disease.  Dr. Reese 
recommended that the veteran cease use of all tobacco for the 
rest of his life.  He further opined that, if his tobacco use 
was terminated and his symptoms persisted, then in all 
likelihood the veteran's condition was related to his World 
War II cold weather injury.  He also noted that the veteran 
would be given a "PVR" with stress to confirm the physical 
findings.  This PVR test is not of record.

Service connection for the residuals of frostbite was denied 
in April 1995.  Although the letter from Dr. Reese was deemed 
to be new and material evidence to reopen the claim, the RO 
found the statement was insufficient to establish that the 
veteran's current condition was a residual of his inservice 
frostbite.  The RO determined that the evidence of record 
failed to show that the veteran suffered from a chronic 
disability that resulted from his frostbite in service.

The Board reopened the claim of service connection for the 
residuals of frostbite in April 1998.  The Board held the 
letter from Dr. Reese was both new and material because it 
established that the veteran could have some type of chronic 
residual from his cold weather exposure during World War II.  
Evidence supporting the veteran's contention that he suffered 
a cold weather injury during his military service was found 
to be sufficient.  Nevertheless, as the letter from Dr. Reese 
indicated that the veteran's vasal-spastic disorder was 
either related to his cold weather exposure or to Buerger's 
disease, the matter was Remanded by the Board for the purpose 
of obtaining additional medical evidence.  The RO was asked 
to obtain any post-service medical records pertaining to the 
treatment of the residuals of frostbite.  The Board also 
requested that the veteran be afforded a VA vascular 
examination to determine the etiology of his vasal-spastic 
disorder.

In a letter dated in June 1998, the RO asked the veteran to 
submit the names and addresses of all medical care providers 
who treated him for the residuals of his frostbite since 
service discharge.  He was also asked to complete a release 
of medical records form for Dr. Reese and a Dr. Perillo.  To 
date, the veteran has not responded to this inquiry.

Medical records from the Canandaigua VA Medical Center (VAMC) 
dated from March 1992 to July 1998 show that the veteran 
received evaluations and treatment for, but not limited to, 
status post cerebral vascular accident, a prostate condition, 
vasal-spastic disorder, and degenerative joint disease of 
multiple joints.  He was seen in March 1992 claiming to have 
suffered frostbite of the hands and feet in service.  There 
was no evidence of pedal edema.  The impression was history 
of frostbite of the hands and feet.  A January 1995 treatment 
note indicated that the veteran had been diagnosed as having 
vasal-spastic disorder, and that said disorder was due to 
either Buerger's disease or frostbite.  Vascular studies were 
noted to be normal.  The veteran's inability to quit smoking 
was referenced.

The veteran failed to report for a VA cold injury protocol 
examination that had been scheduled for April 29, 1999.  The 
reason for the veteran's absence was not listed.

In May 1999, service connection for the residuals of 
frostbite was denied.  The RO found there was no clear 
evidence establishing that he currently suffered from the 
residuals of frostbite.  The veteran was noted to have failed 
to respond to a request for additional medical evidence as 
well as report for a scheduled VA examination.  With respect 
to the latter, the RO indicated that evidence expected from 
the examination could have been material to the outcome of 
the claim.  A supplemental statement of the case (SSOC) was 
mailed to veteran in May 1999.  The SSOC contained a citation 
to 38 C.F.R. § 3.655, Failure to report for Department of 
Veterans Affairs examination.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Here, there is no medical evidence to establish a causal link 
between the veteran's current vasal-spastic disorder and 
military service.  The veteran has not offered any medical 
opinion that attributes his diagnosed vasal-spastic disorder 
to the reported frostbite injuries that he incurred during 
his military service.  The veteran's opinion that there is an 
etiological relationship between the cold weather injuries to 
his feet in service and his current diagnosis of vasal-
spastic disorder does not meet this standard.  Questions of 
medical diagnosis or causation require the expertise of a 
medical professional.  See Espiritu.  There is no evidence 
that the veteran has the medical background sufficient to 
render such an opinion.  

With regard to Dr. Reese's July 1994 determination that the 
veteran's vasal-spastic disorder was either related to his 
prior history of frostbite or possibly Buerger's disease, the 
Board notes that service connection may not be predicated on 
a resort to speculation or remote possibility.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (claim is not well 
grounded where the only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could 
have effectively intubated the veteran; such evidence held to 
be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence").  Therefore, the 1994 
opinion rendered by Dr. Reese does not constitute competent 
medical evidence of a nexus between the veteran's current 
diagnosis of vasal spastic disorder and his reported 
inservice frostbite of the feet.  

Despite the foregoing, as previously referenced, a claimant 
may still obtain the benefit of § 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms not treatment.  However, 
in determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
vasal-spastic disorder, medical evidence is required to 
demonstrate a relationship between vasal-spastic disorder and 
any symptoms experienced post-service.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 
(1994).  No such medical evidence has been submitted in this 
case.  

Based on the above, the Board concludes that the veteran has 
not submitted a well-grounded claim, and his claim for 
service connection for the residuals of frostbite must be 
denied.


ORDER

Entitlement to service connection for the residuals of 
frostbite is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

